
	
		II
		111th CONGRESS
		1st Session
		S. 491
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Webb (for himself,
			 Mr. Burr, Ms.
			 Collins, Mr. Warner,
			 Mr. Durbin, Mr.
			 Cardin, Mr. Rockefeller,
			 Mr. Akaka, Mr.
			 Dodd, Mr. Bunning, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow Federal civilian and military retirees to pay health insurance
		  premiums on a pretax basis and to allow a deduction for TRICARE supplemental
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Federal and Military Retiree Health
			 Care Equity Act.
		2.Pretax payment of
			 health insurance premiums by Federal civilian and military retirees
			(a)In
			 generalSubsection (g) of
			 section 125 of the Internal Revenue Code of 1986 (relating to cafeteria plans)
			 is amended by adding at the end the following new paragraph:
				
					(5)Health
				insurance premiums of Federal civilian and military retirees
						(A)FEHBP
				premiumsNothing in this
				section shall prevent the benefits of this section from being allowed to an
				annuitant, as defined in paragraph (3) of section 8901, title 5, United States
				Code, with respect to a choice between the annuity or compensation referred to
				in such paragraph and benefits under the health benefits program established by
				chapter 89 of such title 5.
						(B)TRICARE
				premiumsNothing in this
				section shall prevent the benefits of this section from being allowed to an
				individual receiving retired or retainer pay by reason of being a member or
				former member of the uniformed services of the United States with respect to a
				choice between such pay and benefits under the health benefits programs
				established by chapter 55 of title 10, United States
				Code.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Deduction for TRICARE
			 supplemental premiums
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.TRICARE supplemental
				premiums or enrollment fees
						(a)Allowance of
				deductionIn the case of an
				individual, there shall be allowed as a deduction the amounts paid during the
				taxable year by the taxpayer for insurance purchased as supplemental coverage
				to the health benefits programs established by chapter 55 of title 10, United
				States Code, for the taxpayer and the taxpayer’s spouse and dependents.
						(b)Coordination
				with medical deductionAny
				amount allowed as a deduction under subsection (a) shall not be taken into
				account in computing the amount allowable to the taxpayer as a deduction under
				section
				213(a).
						.
			(b)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of the
			 Internal Revenue Code of 1986 (defining adjusted gross income) is amended by
			 inserting after paragraph (21) the following new paragraph:
				
					(22)TRICARE
				supplemental premiums or enrollment feesThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by striking the last item and inserting the following new
			 items:
				
					
						Sec. 224. TRICARE supplemental
				premiums or enrollment fees.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Implementation
			(a)FEHBP premium
			 conversion option for Federal civilian retireesThe Director of the Office of Personnel
			 Management shall take such actions as the Director considers necessary so that
			 the option made possible by section 125(g)(5)(A) of the Internal Revenue Code
			 of 1986 (as added by section 2) shall be offered beginning with the first open
			 enrollment period, afforded under section 8905(g)(1) of title 5, United States
			 Code, which begins not less than 90 days after the date of the enactment of
			 this Act.
			(b)TRICARE premium
			 conversion option for military retireesThe Secretary of Defense, after consulting
			 with the other administering Secretaries (as specified in section 1073 of title
			 10, United States Code), shall take such actions as the Secretary considers
			 necessary so that the option made possible by section 125(g)(5)(B) of the
			 Internal Revenue Code of 1986 (as so added) shall be offered beginning with the
			 first open enrollment period afforded under health benefits programs
			 established under chapter 55 of such title, which begins not less than 90 days
			 after the date of the enactment of this Act.
			
